                   Case 2:19-cv-06326-DSF-PLA Document 16 Filed 08/20/19 Page 1 of 2 Page ID #:50




                     1 ROBERT M. COLLINS, SB# 254915
                         E-Mail: Robert.Collins@lewisbrisbois.com
                     2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                       221 North Figueroa Street, Suite 1200
                     3 Los Angeles, California 90012
                       Telephone: 213.250.1800
                     4 Facsimile: 213.250.7900
                     5 Attorneys for Defendant
                       VERTICAL ENTERTAINMENT,LLC.
                     6
                     7
                     8                         UNITED STATES DISTRICT COURT
                     9                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                    10 DAVID M. CHLOPECKI, an                       CASE NO. 2:19-CV-6326 DSF (PLAx)
                       individual;                                  The Honorable Dale S. Fischer
                    11
                                     Plaintiff,
                    12                                              STIPULATION TO EXTEND TIME
                              v.                                    FOR DEFENDANT VERTICAL
                    13
                       EUCLID 431 PICTURES, INC. a                  ENTERTAINMENT, LLC TO
                    14 Canadian corporation; STORYBOARD             RESPOND TO INITIAL
                       ENTERTAINMENT, LLC, a Michigan               COMPLAINT BY NOT MORE
                    15 limited liability company; VERTICAL
                       ENTERTAINMENT, LLC, a California             THAN 30 DAYS (L.R. 8-3)
                    16 limited liability company; and DOES 1-
                       10, inclusive,                               Complaint Served:
                    17
                                     Defendants.                    August 2, 2019
                    18                                              Current Response Date:
                                                                    August 23, 2019
                    19
                                                                    New Response Date:
                    20                                              September 22, 2019
                    21
                    22
                    23
                                  Defendant VERTICAL ENTERTAINMENT, LLC (“Defendant”) by and
                    24
                         through its counsel of record, and Plaintiff DAVID M. CHLOPECKI (“Plaintiff”)
                    25
                         by and through his counsel of record, hereby stipulate that Defendant’s time to
                    26
                         respond to Plaintiff’s Complaint shall be extended through and including September
                    27
                         22, 2019, a period of time not more than 30 days.
LEWIS               28
BRISBOIS
BISGAARD                 4823-1067-1265.1
& SMITH LLP
ATTORNEYS AT LAW                                             STIPULATION
                   Case 2:19-cv-06326-DSF-PLA Document 16 Filed 08/20/19 Page 2 of 2 Page ID #:51




                     1            The instant stipulation is brought pursuant to Local Rule 8-3, which permits
                     2 the parties to stipulate to extend the time to respond to an original complaint for a
                     3 period of time not more than 30 days without prior judicial approval.
                     4
                     5            IT IS SO STIPULATED.
                     6
                     7 DATED: August 20, 2019                    ROBERT M. COLLINS
                                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                     8
                     9                                           By: /s/ Robert M. Collins
                    10                                               Robert M. Collins
                                                                     Attorneys for Defendant VERTICAL
                    11                                               ENTERTAINMENT, LLC

                    12
                         DATED: August 20, 2019                  S. CHRISTOPHER WINTER
                    13                                           LAW OFFICES OF S. CHRISTOPHER
                                                                 WINTER
                    14
                    15                                           By: /s/ S. Christopher Winter
                                                                     S. Christopher Winter
                    16                                               Attorneys for Plaintiff DAVID M.
                                                                     CHLOPECKI
                    17
                    18            Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other
                    19 signatories listed, and on whose behalf this filing is submitted, concur in the filing’s
                    20 content and have authorized the filing.
                    21
                    22
                    23
                    24
                    25
                    26
                    27

LEWIS               28
BRISBOIS
BISGAARD                 4823-1067-1265.1
& SMITH LLP                                                             2
ATTORNEYS AT LAW                                                  STIPULATION
